Title: From Thomas Jefferson to Albert Gallatin, 25 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J to mr Gallatin.
                     Oct. 25. 08
                  
                  In the case of the Schooner Anne carried off forcibly by a British crew, I think the removal of the Inspector should be permitted to take place. the Collector should be instructed to communicate from time to time all circumstances which may enable us to trace the vessel, and copies of these papers should be furnished to mr Madison to furnish him the grounds of an answer to the British complaints of our transactions on the lakes. would it not be well to have a bill ready for Congress on the defects which experience has developed in the embargo laws. mandamus—the discretion of the Collector expressly subjected to instructions from hence.—to sieze all suspected deposits.—bonds to be equal to what the cargoes would sell for in the highest foreign market Etc such other amendments as have occurred to you. the passing the law at their meeting would have a good effect in Europe, & would not pledge themselves to a continuance Affectte. salutns.
               